USDC IN/ND case 1:15-cr-00016-HAB-SLC document 71 filed 06/04/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )       CAUSE NO.: 1:15-CR-16-HAB
                                            )
ARTHUR L. COOPER                            )

                                            ORDER

       This matter is before the Court on the Defendant’s Motion/Letter Requesting Appointment

of Counsel to Represent Him for a Compassionate Release/Sentence Reduction [ECF No. 69],

filed on June 3, 2020 (the “Motion”).

       The Court must appoint counsel under the Criminal Justice Act where the Sixth

Amendment so requires, see § 3006A(a)(1)(H), and may appoint counsel to pursue relief under 28

U.S.C. §§ 2241, 2254, or 2255, see § 3006A(a)(2)(B). See U.S. v. Foster, 706 F.3d 887 (7th Cir.

2013). The Motion does not fall into one of those categories. However, on April 16, 2020, the

judges of the Northern District of Indiana issued General Order 2020-11, appointing the Northern

District of Indiana Federal Community Defender to represent indigent inmates “to determine

whether that defendant may qualify to seek reduction of sentence and to present any motions or

applications for reduction of sentence in accordance with Section 404 of the First Step Act of

2018.” General Order 2020-11 also appointed the Federal Community Defender to represent

indigent inmates “to determine whether that defendant may be eligible for compassionate release

from incarceration in accordance with Section 603 of the First Step Act of 2018.”

       The Court being duly advised, REFERS this matter to the Northern District of Indiana

Federal Community Defenders, Inc., 2929 Carlson Drive, Hammond, Indiana 46323 (219-937-

8020) (“the Federal Defender”) to consider representing the Defendant with respect to the Motion.
USDC IN/ND case 1:15-cr-00016-HAB-SLC document 71 filed 06/04/20 page 2 of 3


The Federal Defender is ORDERED to file an entry of appearance or a notice with the Court

stating that the Federal Defender will not be entering an appearance within fourteen (14) days of

the date of this Order.

       If the Federal Defender files a notice with the Court indicating that counsel will not be

entering an appearance, the Government shall have fourteen (14) days from the date of such notice

to file a response to the Motion.

       If the Federal Defendant accepts the matter, and files an appearance with the Court, counsel

shall, within fifteen (15) days from counsel’s entry of appearance, file a motion for reduction of

sentence pursuant to 18 U.S.C. §3582(c)(2) or a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). The government shall have fourteen (14) days to file a response in

opposition to any motion for reduction of sentence or compassionate release filed by counsel.

       If counsel enters an appearance on behalf of the Defendant seeking relief under the First

Step Act, the United States Probation Office for the Northern District of Indiana and the United

States District Court Clerk’s Office for the Northern District of Indiana are authorized to disclose

to counsel, without further order, case records including Presentence Investigation Reports,

Judgments in a Criminal Case, Statements of Reasons, criminal history records, and any sealed

documents for purposes of determining whether to file, or filing, a motion on behalf of any

Defendant. However, this Order does not apply to and does not authorize disclosure of the United

States Probation Office’s sentencing recommendation. In accordance with Federal Bureau of

Prisons policy, counsel is prohibited from providing Presentence Investigation Reports or

Statements of Reasons to inmates.



                                                 2
USDC IN/ND case 1:15-cr-00016-HAB-SLC document 71 filed 06/04/20 page 3 of 3




     SO ORDERED on June 4, 2020.

                                    s/ Holly A. Brady
                                   JUDGE HOLLY A. BRADY
                                   UNITED STATES DISTRICT COURT




                                     3
